                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                   PLAINTIFFS

VS.                                                           CAUSE NO. 3:19cv22HTW/LRA

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
JED McCALEB, an individual                                                       DEFENDANTS


                    NOTICE OF FILING OF STATE COURT RECORD

       Jed McCaleb and Code Collective, LLC (“Defendants”) hereby give notice of the filing of

the State Court Record pursuant to Rule 5(b) of the Rules for the United States District Courts for

the Northern and Southern Districts of Mississippi.

       Respectfully submitted, this 10th day of January, 2019.

                                                      JED McCALEB and
                                                      CODE COLLECTIVE, LLC


                                               By: /s/ Edwin S. Gault Jr.
                                                   EDWIN S. GAULT, JR. (MSB #10187)
                                                   MANDIE B. ROBINSON (MSB #100446)
                                                   T. PEYTON SMITH (MSB #103867)

                                                      Attorneys for Defendants Jed McCaleb and
                                                      Code Collective, LLC
OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200
Jackson, Mississippi 39201-2375
Post Office Box 22608
Jackson, MS 39225-2608
Telephone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com

ETHAN JACOBS
HOLLAND LAW, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com


Counsel for Jed McCaleb and Code Collective, LLC
                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and

foregoing pleading via email on the following:


              Armin J. Moeller, Jr.
              Walter H. Boone
              Christine Crockett White
              Jonathan P. Dyal
              Andy Lowry
              Patrick Everman
              Perry P. Taylor
              Balch & Bingham, LLP
              188 East Capitol Street
              Jackson, MS 39201-2608
              amoeller@balch.com
              wboone@balch.com
              cwhite@balch.com
              jdyal@balch.com
              alowry@balch.com
              peverman@balch.com
              ptaylor@balch.com

              Attorneys for Plaintiffs

       Respectfully submitted, this the 10th day of January, 2019.



                                                     /s/ Edwin S. Gault, Jr.
                                                     EDWIN S. GAULT, JR.
